Jenks, J.:
The court upon the rendition of the verdict set it aside and ordered a new trial. It must be assumed that the order was made upon the exceptions. (Rule 31, Supreme Court; Muh. Ct. Act, § 20.)* I think that the order was right, inasmuch as the learned Municipal Court charged the jury that the defendant was bound to use extraordinary care, which is not the rule. Hooker, Gaynor, Rich and Miller, JJ., concurred. Order of the Municipal Court affirmed, with costs.

 See General Rules of Practice, rule 81; Mun. Ct. Act (Laws of 1902, chap. 580), § 20.—[Rep.